PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HUMBLE, Steven
Application No. 15/472,169
Filed: 28 Mar 2017
For: ADJUSTABLE PIVOT SET


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the STATEMENT IN SUPPORT OF PETITION UNDER 37 CFR 
§ 1.137, filed July 7, 2022, which is being treated as a petition under the 37 CFR 1.137(a), requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A restriction requirement was mailed on May 31, 2018, which set a two month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on August 1, 2018. A Notice of Abandonment was mailed on January 10, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the May 31, 2018 restriction requirement in the form of an election, the petition fee of $1050, and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the May 31, 2018 restriction requirement and the delay in filing the initial petition to revive the application. The entire delay appears to be unintentional. 

Regarding fees:  Applicant paid an additional $210 petition fee with the present petition. The only fee due is the $1050 petition fee under 37 CFR 1.17(m). Petitioner is encouraged to file a request for refund of the $210 petition fee, using form PTO-2326.

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 3677 for the examiner of record’s consideration of the July 7, 2022 election.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET